       8:19-cv-01314-SAL           Date Filed 05/25/21   Entry Number 129      Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

 Deborah V. Hubbard,                                       Case No.: 8:19-cv-1314-SAL

                      Plaintiff,

 v.
                                                            OPINION AND ORDER
 Bryan Stirling, Marian Boulware, Sadia Rafi,
 David Martinez, Ms. T. Mattison, Lt. Dillard,
 Dr. John McCree,

                      Defendants.




      This matter is before the Court for review of the March 17, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 118]. In the Report, the

Magistrate Judge recommends the Plaintiff’s motion for appointment of counsel, ECF No. 114, be

denied and Defendants’ second motion for summary judgment, ECF No. 96, be granted. Id.

                                     PROCEDURAL POSTURE

      The Magistrate Judge issued the Report on March 17, 2021. [ECF No. 118]. Plaintiff’s

objections to the Report were due on or before March 31, 2021. Id. Plaintiff filed a motion for

extension of time to file objections on April 19, 2021. [ECF No. 121]. With the consent of the

Defendants, the Court granted the motion for extension of time because Plaintiff indicated she did

not receive the Report until March 24, 2021 and claimed the law library was closed. [ECF Nos.

124, 125]. The order extended the deadline to file objections to May 21, 2021. [ECF No. 124].

On May 21, 2021—the deadline to file objections—Plaintiff filed a motion to recuse Magistrate

Judge Jacquelyn D. Austin. [ECF No. 128].


                                                  1
     8:19-cv-01314-SAL         Date Filed 05/25/21      Entry Number 129         Page 2 of 4




                    REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing



                                                 2
     8:19-cv-01314-SAL         Date Filed 05/25/21      Entry Number 129        Page 3 of 4




Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                          DISCUSSION

   Plaintiff’s motion for recusal does not constitute a specific objection to the Report. To the

extent the motion bears any passing relation to the Report, it is nothing more than a generally

stated, nonspecific disagreement with the Magistrate Judge’s findings. The motion for recusal

therefore has the same effect as would a failure to object. Staley, 2007 WL 821181, at *1.

Accordingly, the Court reviews the Report for clear error and, finding none, adopts the Report in

full and incorporates it by reference herein.

   Further, the motion for recusal is meritless and moot. This matter is no longer referred to

Magistrate Judge Austin; it is before the undersigned. Even if the matter were before Magistrate

Judge Austin, Plaintiff asserts no persuasive grounds for disqualification. Plaintiff’s motion for

recusal, ECF No. 128, is DENIED.

                                         CONCLUSION

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the applicable standards of law, the Court finds no clear error, adopts the Report,

and incorporates the Report by reference herein. Accordingly, Plaintiff’s motion for appointment

of counsel, ECF No. 114, is DENIED; Defendants’ second motion for summary judgment, ECF

No. 96, is GRANTED; and Plaintiff’s motion for recusal, ECF No. 128, is DENIED. Id.




                                                3
8:19-cv-01314-SAL      Date Filed 05/25/21   Entry Number 129      Page 4 of 4




 IT IS SO ORDERED.

                                                /s/Sherri A. Lydon
 May 25, 2021                                   Sherri A. Lydon
 Florence, South Carolina                       United States District Judge




                                      4
